internal_revenue_service number release date index number -------------------------------------------- ----------------------------- ---------------------------------- ---------------------------------- ------------------------------------------------------------ ------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- ------------------ telephone number ---------------------- refer reply to cc ita b02 plr-109613-13 date date ty ------- legend taxpayer -------------------------------------------- group ----------------------------- subsidiary ----------------------------------------- sub ---------------------------------------- country a ------------------- country b ---------- state a --------- state b -------------- type --------------------------------------------------------------- a ---- b ---- c ----- d ----- e ---- period ----------- period ----------- x ------------------ year ------- year ------- month ----------------------- plr-109613-13 month ------------------- date ---------------------------- dear ------------------ this responds to a letter dated date submitted on behalf of taxpayer requesting a ruling that the income derived by its wholly-owned subsidiary subsidiary from its retail lending business does not constitute interest for purposes of sec_165 of the internal_revenue_code taxpayer a state a corporation is the parent of a group of domestic and international entities taxpayer through certain of its subsidiaries the group provides specialty financial services to individuals through retail locations and through electronic distribution platforms ie the online lending business the group offers nonrecourse short-term loans that are secured_by the pledge of tangible_personal_property to customers through its retail locations in country a and country b subsidiary is a type entity sub a state b corporation is a wholly-owned subsidiary of taxpayer taxpayer represents that sub wholly owns subsidiary for u s federal_income_tax purposes in year sub acquired a of the stock of subsidiary from two entrepreneurs the former minority shareholders the former minority shareholders retained the remaining b of the stock of subsidiary subsidiary provided nonrecourse short-term loans that were secured_by the pledge of tangible_personal_property to customers through its retail lending locations in country b as of month subsidiary had approximately c retail stores in country b operating under the name x in order to obtain a loan from subsidiary an individual would request a loan from one of subsidiary’s retail locations in person and offer personal_property to serve as security for the loan after a customer applied for a loan subsidiary would evaluate the loan request and collateral and then either approve or deny the loan the decision to make a loan and if so the amount was primarily based on the appraised value of the collateral if subsidiary approved the loan it would provide a loan agreement along with the loan proceeds to the customer and would maintain possession of the collateral until the loan was repaid subsidiary was responsible for keeping a customer’s collateral safe and in good condition in order to protect the collateral subsidiary would store the collateral in a plr-109613-13 secure area and monitor access to the collateral subsidiary would also document and keep track of the collateral to ensure that any collateral it received could be returned to the appropriate customer upon the customer’s repayment of the loan or sold on the appropriate customer’s behalf upon the customer’s default the loans granted by subsidiary generally ranged from period and period unless the loans were renewed extended or repaid prior to maturity subsidiary charged a fee to the customer on the loans in accordance with current market conditions and applicable local law the taxpayer refers to this fee as interest subsidiary accepted and processed payments of principal and the fee made by customers and if a customer repaid its loan in full subsidiary would return the collateral to the customer if a customer did not repay a loan in full subsidiary was authorized under the terms of the loan agreement to sell the collateral in order to repay the outstanding principal and fee balance of the loan subsidiary also charged its customers an additional commission for selling the collateral pursuant to the terms of subsidiary’s loan agreement the collateral never became subsidiary’s property rather subsidiary served as the customer’s agent and sold the collateral on the customer’s behalf consequently if the sales proceeds exceeded the outstanding principal and fee balance on the loan and subsidiary’s sales commission the customer was entitled to and had several months to claim the excess_proceeds if the sales proceeds were less than the outstanding principal and fee balance on the loan and sales commission subsidiary bore the loss and had no recourse against the customer more than percent of subsidiary’s aggregate gross_receipts for all relevant taxable years have been from fee income on the secured nonrecourse loans that it made and from commissions derived from the sale of collateral in connection with these loans the retail secured lending business operated by certain members of the group in country a is broadly similar to the operations in country b provided that in country a all of the retail locations accept general merchandise and jewelry as collateral and if a customer defaults the group can foreclose on and take title to the collateral in sum subsidiary was directly and actively involved in the short-term secured lending business subsidiary operated and maintained a significant number of retail locations accepted and processed loan requests at those locations appraised collateral provided customers with loan agreements provided customers with loan proceeds and collected principal and fee payments subsidiary took possession of the collateral documented and kept track of the collateral stored the collateral in a secure area and monitored access to the collateral if a customer paid its loan in full subsidiary would return the collateral to the customer if a customer defaulted subsidiary would sell or dispose_of the collateral apply the proceeds to the outstanding principal and fee balances and its plr-109613-13 sales commission document any excess amounts received on the sale of the collateral return the excess if claimed by the customer and bear the economic loss if the sales proceeds were not sufficient to cover the outstanding principal and fee balances and commission charges subsidiary maintained the appropriate licenses to operate its retail lending business and it engaged in other similar compliance activities on date sub acquired the remaining b of the stock of subsidiary from the former minority shareholders taxpayer represents that no stock of subsidiary was acquired by taxpayer or sub for purposes of converting a capital_loss into an ordinary_loss following the purchase of the former minority shareholders’ remaining interest in subsidiary the board_of directors of taxpayer approved a substantial reorganization of the country b-based lending operations to include only full-service retail locations that offer loans based on the pledge of general merchandise and jewelry collateral and the discontinuance of the operations of more than d jewelry-only country b-based lending locations by the beginning of month subsidiary had closed or was in the process of closing or sold approximately e of its retail lending locations in country b taxpayer represents that in month subsidiary was liquidated for u s federal_income_tax purposes taxpayer represents that at the time of the liquidation sub 1’s stock in subsidiary was worthless for purposes of sec_165 taxpayer represents that subsidiary was a controlled_foreign_corporation within the meaning of sec_957 ruling requested the amounts earned by subsidiary from its retail lending business that are described in the facts section of this letter do not constitute interest for purposes of sec_165 law and analysis sec_165 of the code allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 of the code provides the general_rule that if any security which is a capital_asset becomes worthless during the taxable_year the resulting loss is treated as a loss from the sale_or_exchange of a capital_asset sec_165 defines a security to include a share of stock in a corporation sec_165 of the code provides an exception to the general capital_loss rule and plr-109613-13 allows a taxpayer that is a domestic_corporation to claim an ordinary_loss for worthless securities of an affiliated_corporation under sec_165 a corporation is treated as affiliated with a taxpayer only if- a the taxpayer owns directly stock in the corporation meeting the requirements of sec_1504 ie at least percent of the voting power and value of the corporation's stock ownership test and b more than percent of the aggregate of the corporation's gross_receipts for all taxable years has been from sources other than royalties rents except rents derived from rental of properties to employees of the corporation in the ordinary course of its operating business dividends interest except interest received on deferred purchase_price of operating_assets sold annuities and gains from sales or exchanges of stocks and securities gross_receipts_test see also sec_1_165-5 of the income_tax regulations which provides that the gross_receipts_test applies for all the taxable years during which the subsidiary has been in existence for purposes of the exception for affiliated corporations a corporation will only be treated as affiliated with a taxpayer if none of the stock of the corporation was acquired by the taxpayer solely for the purpose of converting a capital_loss sustained by reason of the worthlessness of any such stock into an ordinary_loss under sec_165 sec_1_165-5 sec_1_165-5 of the income_tax regulations provides that the exception for affiliated corporations applies to any security of a domestic or foreign_corporation revrul_88_65 1988_2_cb_32 concerned the application the gross_receipts_test to a subsidiary that derived its gross_receipts solely from the leasing of automobiles and trucks revrul_88_65 states the legislative_history of sec_165 of the code and its predecessors indicates that congress intended that an ordinary_loss deduction for worthless securities be allowable only when the subsidiary is an operating company as opposed to an investment or holding_company see s rep no 91st cong 2d sess 1971_1_cb_617 s rep no 77th cong 2d sess 1942_2_cb_504 revrul_88_65 held that if significant services are performed by a corporation in connection with the leasing of automobiles and trucks the amounts received under the leases are not rents within the meaning of sec_165 plr-109613-13 taxpayer represents that more than percent of subsidiary's aggregate gross_receipts for all relevant taxable years have been from fee income on the secured nonrecourse loans that it made and from commissions derived from the sale of collateral in connection with these loans subsidiary was clearly an operating company and not an investment or holding_company and performed significant services in its retail lending activities that resulted in generating gross_receipts in the form of fee income and commissions since subsidiary was in the business of making loans the active or passive analysis of revrul_88_65 applies to the fee earned by subsidiary in its retail lending business therefore we hold the amounts earned by subsidiary from its retail lending business that are described in the facts section of this letter do not constitute interest for purposes of sec_165 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter for instance we are not ruling on whether any stock of subsidiary was acquired by taxpayer or sub for purposes of converting a capital_loss into an ordinary_loss and we are not ruling on whether in month subsidiary was liquidated for u s federal_income_tax purposes we also are not ruling on whether any payment received by subsidiary constitutes interest for purposes of any section of the code other than sec_165 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas d moffitt branch chief branch income_tax accounting
